NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CEDRIC HUTCHINSON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-206
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.

             Affirmed. See Clark v. State, 783 So. 2d 967 (Fla. 2001); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hutchinson v. State, 129 So. 3d 368 (Fla. 2d

DCA 2013) (table decision); Doby v. State, 25 So. 3d 598 (Fla. 2d DCA 2009); Hughes

v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Shortridge v. State, 884 So. 2d 321 (Fla. 2d

DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Wingfield v. State,

816 So. 2d 675 (Fla. 2d DCA 2002); Hutchinson v. State, 249 So. 3d 1327 (Fla. 1st

DCA 2018); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



NORTHCUTT, VILLANTI, and LaROSE, JJ., Concur.